Exhibit 32.1 CERTIFICATIONS UNDER SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 The undersigned officers, Richard J. Penn, Chief Executive Officer of Hutchinson Technology Incorporated, a Minnesota corporation (the “Company”), and David P. Radloff, Chief Financial Officer of the Company, hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (i) the Annual Report on Form 10-K of the Company for the annual period ended September 30, 2012 (the“Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:December 12, 2012 /s/ Richard J. Penn Richard J. Penn Chief Executive Officer Date:December 12, 2012 /s/ David P. Radloff David P. Radloff Vice President and Chief Financial Officer
